ON MOTION FOR REHEARING. PARKER, J. -Counsel for relator calls the court’s attention to the fact that the claims for wild animal bounty preferred by relator against the County of Socorro and allowed by the Board of County Commissioners of that county, were 'filed under the provisions of Chapter 77, Laws of 1905, instead of Chapter 104, Laws of 1909, as was assumed in the opinion in this case. The fact is wholly immaterial, and has no effect whatever upon the result reached by the court. Chapter 77, Laws 1905, provided for the levy of an eight-mill tax for the years 1905 and 1906, and of not to exceed four mills per annum thereafter, and contained the same proviso that the Act of 1909 contained, viz: that no application for wild animal bounty should be approved or paid unless there were funds in the wild animal bounty fund with which to pay the same. The motion for rehearing is, otherwise than as stated above, devoted entirely to questions which tvere thoroughly considered in the opinion already handed down. There is therefore, no merit in the motion and it will be denied, and it is so ordered.